Citation Nr: 0613490	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial combined rating in excess of 40 
percent for aphakia, post-operative traumatic cataract, 
intraocular lens implant and YAG capsulotomy, and chronic 
uveitis with glaucoma of the left eye from September 1, 2001 
to November 30, 2003.

2.  Entitlement to an initial rating in excess of 30 percent 
for aphakia, post-operative traumatic cataract, intraocular 
lens implant and YAG capsulotomy, and chronic uveitis with 
glaucoma of the left eye from December 1, 2003.

3.  Whether the reduction from 40 percent to 30 percent for 
the service-connected aphakia, post-operative traumatic 
cataract, intraocular lens implant and YAG capsulotomy, and 
chronic uveitis with glaucoma of the left eye, effective 
December 1, 2003, was appropriate. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for a right knee disability; granted service 
connection for aphakia, post-operative traumatic cataract, 
intraocular lens implant and YAG capsulotomy of the left eye 
and assigned a 30 percent rating effective September 1, 2001; 
and granted service connection for chronic uveitis of the 
left eye and assigned a 10 percent rating effective September 
1, 2001.  This resulted in a combined 40 percent evaluation 
for the left eye disabilities.

In September 2002 the veteran disagreed with that portion of 
the May 2002 rating decision with respect to the ratings 
assigned for his left eye disability.  In September 2002 the 
RO issued a statement of the case addressing the May 2002 
rating decision as to the evaluations assigned for aphakia of 
the left eye.

In a July 2003 rating decision, the RO proposed to reduce the 
veteran's combined rating for his left eye disability from 40 
percent to 30 percent based on a finding of clear and 
unmistakable error.  The veteran expressed disagreement with 
the proposed reduction.  The RO subsequently issued a 
supplemental statement of the case in July 2003.  However, in 
a September 2003 rating decision, the reduction was carried 
out and the veteran's disability was characterized as 
aphakia, post-operative traumatic cataract, intraocular lens 
implant and YAG capsulotomy, and chronic uveitis with 
glaucoma of the left eye and was rated 30 percent disabling, 
effective December 1, 2003.

In January 2005, the veteran, with the assistance of his 
accredited representative, testified at a hearing before a 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing has been associated with the claims file.

During a pre-hearing conference, the veteran clarified that 
he had not submitted a substantive appeal as to the denial of 
service connection for a right knee disorder, and that he was 
no longer interest in pursuing the issue on appeal.

In March 2005, the veteran's claims were remanded to the 
AMC/RO.  The Board determined that the veteran had raised the 
issue of entitlement to service connection for a right eye 
disability, and that this issue was inextricably intertwined 
with the issues regarding the evaluation of his left eye 
disability.  

The development requested by the March 2005 remand was 
completed.  In a June 2005 rating decision, entitlement to 
service connection for a right eye disability was denied.  
The veteran was informed of this decision in a July 2005 
letter, at which time he was informed of his appellate rights 
for this issue.  To date, the veteran has not submitted a 
notice of disagreement for the issue of service connection 
for the right eye.  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  Therefore, this issue is not 
before the Board.  

The Veterans Law Judge who conducted the January 2005 hearing 
is no longer employed by the Board.  The veteran was informed 
of this in a November 2005 letter, and was afforded 30 days 
in which to request a new hearing.  The veteran has not 
replied to this letter, and the Board will proceed with its 
decision.  Regardless, the veteran should know that a 
transcript of the January 2005 hearing is contained in the 
claims folder, and his testimony will be afforded due 
consideration. 


FINDINGS OF FACT

1.  The veteran has been service connected for aphakia of the 
left eye since discharge from service.

2.  The veteran does not have a service connected disability 
of the right eye, he is not blind in this eye, and neither 
eye has been enucleated. 

3.  A May 2002 rating decision granted service connection for 
aphakia of the left eye with a 30 percent evaluation and 
service connection for chronic uveitis of the left eye with a 
10 percent evaluation, and assigned a combined 40 percent 
combined evaluation for the veteran's left eye disabilities.  

4.  A July 2003 rating decision proposed reducing the 
evaluation for the veteran's left eye disabilities from 40 
percent to 30 percent; the veteran was informed of the 
proposed reduction in a letter dated July 24, 2003.

5.  A rating decision dated September 25, 2003 evaluated all 
of the veteran's left eye disabilities as one, and reduced 
the evaluation from 40 percent to 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected aphakia of the left eye 
from September 1, 2001 to November 30, 2003 have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.79, 4.80, 4.84a, Diagnostic Codes 6029, 6070 
(2005).

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected aphakia of the left eye 
from December 1, 2003 have not been met. 38 U.S.C.A. §§ 1155, 
5107, 7104; 38 C.F.R. §§ 4.7, 4.79, 4.80, 4.84a, Diagnostic 
Codes 6029, 6070. 

3.  The criteria for restoration of a 40 percent evaluation 
for service-connected aphakia, post-operative traumatic 
cataract, intraocular lens implant and YAG capsulotomy, and 
chronic uveitis with glaucoma of the left eye have not been 
met.  38 C.F.R. §§ 3.105(e), 4.79, 4.80, 4.84a, Diagnostic 
Codes 6029, 6070 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in March 2005.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, he was told to provide any evidence 
in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
      
In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Higher Evaluation

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for his left eye disabilities.  He has 
testified that he experiences double and even triple vision, 
and notes that he requires continuous steroid treatment for 
his eye.  The veteran further notes that he must see his 
doctor frequently.  Finally, he states that when outside he 
often wears sunglasses with a blackened lens to protect his 
left eye and allow him to see more clearly.  The veteran 
believes that a 30 percent evaluation is insufficient to 
compensate him for these symptoms.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record shows that entitlement to service connection for 
aphakia, status post traumatic cataract, intraocular lens 
implant, and YAG capsulotomy was established in a May 2002 
rating decision.  A 30 percent evaluation was assigned for 
this disability, effective from September 2001.  Service 
connection for uveitis of the left eye was also established 
and evaluated as 10 percent disabling, effective from 
September 2001.  This resulted in a combined 40 percent 
evaluation for the veteran's left eye disabilities.  

In a September 2003 rating decision, the RO determined that 
the separate diagnoses and evaluations for the veteran's left 
eye disabilities and the resulting 40 percent combined 
evaluation had been assigned on the basis of clear and 
unmistakable error.  The veteran's diagnoses were combined 
into a single disability, and the diagnosis of uveitis was 
changed to uveitis glaucoma.  This rating decision decreased 
the evaluation for the veteran's left eye disability to 30 
percent, effective from December 1, 2003.  The 30 percent 
evaluation currently remains in effect.  

The evidence includes the veteran's service medical records, 
VA fee basis examinations conducted in March 2002, April 2003 
and April 2005, and treatment records from Langley Air Force 
Base dated from 2002 to 2004.  

The March 2002 examination noted that the veteran had 
undergone Lasik surgery of both eyes in 1998.  Later that 
year he began to develop several bouts of uveitis affecting 
his left eye.  The iritis led to the development of a 
cataract, and the veteran underwent intraocular implantation 
in 2000.  Subsequently, he required a lens replacement and a 
YAG capsulotomy.  

The veteran continued to be bothered by monocular double 
vision in the left eye, as well as macular edema.  He was 
taking three medications, including one every three hours.  
Visual acuity was 20/20 in each eye.  Pressures were elevated 
on the left.  The implant was slightly decentered down and 
nasally.  Visual fields were performed on a Goldmann-type 
perimeter and were normal.  The examiner summarized by 
stating that the veteran had a very stormy course with 
uveitis, and 20/20 vision disturbed with the monocular 
doubling or halo effect.  

Treatment records dated from July 2002 to October 2002 show 
that the veteran had developed a severe visual field defect 
of the left eye.  He continued to experience recurrent 
uveitis and intermittent monocular diplopia.  The veteran 
experienced both periods of flare-ups and improvement during 
this time. 

November 2002 treatment records include a diagnosis of 
uveitic glaucoma with advanced visual field and optic nerve 
damage.  Additional surgery was discussed.  

January 2003 surgical records show that the veteran underwent 
implantation of a Baerveldt glaucoma drainage implant for his 
left eye.  These records noted that the veteran had a long 
history of uveitis in the left eye, and a past history of 
cataract extraction.  He had subsequently developed probable 
steroid response/uveitic glaucoma in the left eye with 
intraocular pressures that were out of control on maximally 
tolerated medications.  Follow up records show that the 
veteran was doing well after this surgery.  

The veteran underwent a private examination in April 2003.  
His best corrected vision was 20/30.  The visual fields were 
normal for the right eye, but very constricted for the left 
eye.  The assessment was pseudophakiz of the left eye, 
uveitis and glaucoma of the left eye, and status post 
glaucoma shunt of the left eye.  

Treatment records show that the veteran continued to be 
followed for complaints regarding his eyes in 2003 and 2004.  
November 2004 records indicate that the assessments included 
chronic iritis, glaucomatous stage corticosteroid-induced 
glaucoma, dry eye syndrome, and cataract.  His best corrected 
vision was 20/20 bilaterally.  

The veteran was afforded a VA examination in April 2005.  On 
examination, the veteran's best corrected vision was 20/20 
bilaterally.  There was no diplopia or strabismus, but there 
was a visual field defect.  A scotoma was present in the left 
eye.  In summary, the examiner determined that there was a 
history of chronic inflammation of the left eye not 
associated with any injury or insult to the eye.  The veteran 
developed side effects from the medication used to treat his 
inflammatory eye disease.  These included uveitic glaucoma, 
with loss of field of vision.  Currently, the veteran was on 
a maintenance dose of medication in his left eye to stabilize 
the chronic inflammation, and there was correctable central 
acuity of 20/20 with constricted field of vision.  The 
examiner opined that the changes in the right eye were not 
associated in any way to the corticosteroid therapy used in 
the left eye.  

The regulations pertaining to the evaluation of eye 
disabilities state that visual acuity is rated based upon the 
best distant vision obtainable after correction by glasses.  
38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

The law permits compensation for a combination of service- 
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.

Blindness in one eye, having light perception only, will be 
rated as 30 percent disabling where there is no service- 
connected loss of vision in the other eye, or where the 
service-connected vision in the other eye is 20/40 or better.  
38 C.F.R. § 4.84a, Diagnostic Code 6070.  A higher 
evaluation, 40 percent, would require that the loss of vision 
in the other eye be service-connected and be 20/50.  38 
C.F.R. § 4.84a, Diagnostic Code 6069.  

A higher evaluation could also be assigned if there was 
anatomical loss of the service-connected eye.  38 C.F.R. § 
4.84a, Diagnostic Code 6066.  A 40 percent rating is 
warranted only if there is an anatomical loss of the eye and 
visual acuity in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066.

The veteran is currently in receipt of a 30 percent 
evaluation for the service-connected aphakia of the left eye.  
A 30 percent evaluation is provided for either bilateral or 
unilateral aphakia. 38 C.F.R. § 4.84a, Diagnostic Code 6029.  

The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).

Here, only the veteran's left eye disability is service-
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1); Villano v. 
Brown, 10 Vet. App. 248 (1997); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070 (2005). 

Moreover, the veteran's visual acuity in the nonservice-
connected right eye is actually no worse than 20/30.  The 
veteran's right eye corrected vision was measured at 20/20 at 
the April 2005 VA examination.

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the left eye, the maximum 
rating available for one eye under Diagnostic Code 6029.  
Even if this eye would be rated on the basis of its visual 
acuity without correction, the maximum amount of compensation 
available, given the normal vision of the nonservice- 
connected right eye, is 30 percent.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.

The veteran is also receiving the maximum schedular rating 
possible for blindness in the service-connected left eye, and 
no blindness in his nonservice-connected right eye.  Neither 
eye has been enucleated, and there is no evidence of visible 
distortion or any other type of cosmetic defect.  As the 
veteran clearly retains both eyes, the provisions of 
Diagnostic Code 6066 are not for application.  In addition, 
as there is no evidence suggesting impairment of ocular 
muscle function, the provisions of Diagnostic Code 6090 are 
also not for application.

A rating in excess of 30 percent is not available under 
Diagnostic Code 6080, pertaining to impairment of field of 
vision.  Moreover, Diagnostic Code 6029 specifically 
prohibits combining the 30 percent rating for aphakia with 
any other rating for impaired vision.

Therefore, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
the service-connected aphakia of the left eye.  

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected aphakia of the left 
eye has been rated as this eye being blind, and he has normal 
vision in the nonservice-connected right eye, a higher rating 
is simply not warranted.  

The Board notes that while the veteran was previously in 
receipt of a 40 percent evaluation from September 1, 2001 to 
November 30, 2003 for his left eye disability, he was not 
legally entitled to this evaluation, and it was assigned in 
error.  This matter will be addressed below.  

Referral for consideration of extraschedular ratings for left 
eye aphakia is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. § 
3.321(b)(2005).  

The veteran testified that he has missed work for 
appointments with his doctor, and that he now rarely travels 
on his job, so as to avoid driving in strange cities.  
However, he further testified that he has not missed work due 
to flare-ups or other eye symptomatology.  The Board 
concludes that the veteran's service-connected eye disability 
has not caused frequent hospitalizations or marked 
interference with employment beyond that contemplated by the 
rating assigned. 


Reduction

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction. 38 C.F.R. § 
3.105(e), (i)(2).  

The effective date of the reduction will be the last day of 
the month in which a 60 day period from the date of notice to 
the veteran of the final action expires.  38 C.F.R. § 
3.105(e), (i)(2)(i).

In this case, the rating decision proposing to reduce the 
evaluation for the veteran's left eye disabilities was issued 
in July 2003.  This decision noted that a 30 percent 
evaluation was the highest available for a disability 
affecting only one eye, and that the separate 10 percent 
evaluation and the resulting 40 percent combined evaluation 
had been assigned in error.  

The veteran was informed of the proposed reduction in a 
letter dated July 24, 2003.  This letter provided the veteran 
with his procedural rights in this matter.  The letter told 
the veteran he had the right to a hearing, and notified him 
that if no additional evidence was received within 60 days 
his evaluation would be reduced.  

In a September 25, 2003 rating decision, action was taken to 
reduce the evaluation of the veteran's disability from 40 
percent to 30 percent.  The veteran was notified of this 
decision in an October 2003 letter, and the 30 percent 
evaluation became effective on December 1, 2003.  

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e). 

The veteran has not contended that the provisions of 
38 C.F.R. § 3.105(e) were not met.  Instead, he contends that 
his symptomatology supports entitlement to an evaluation of 
at least 40 percent.  However, as has been discussed above, 
the highest evaluation under the rating code for the 
veteran's disability is 30 percent, and the RO was clearly 
mistaken in assigning the initial 40 percent evaluation.  

There is no basis under the law for an evaluation in excess 
of 30 percent, and the initial 40 percent evaluation was an 
error.  See 4.79, 4.80, 4.84a, Diagnostic Codes 6029, 6070.  

Therefore, all of the evidence is in favor of a finding that 
the reduction from 40 percent to 30 percent was proper. 


ORDER

Entitlement to an initial combined rating in excess of 40 
percent for aphakia, post-operative traumatic cataract, 
intraocular lens implant and YAG capsulotomy, and chronic 
uveitis with glaucoma of the left eye from September 1, 2001 
to November 30, 2003 is denied.

Entitlement to an initial rating in excess of 30 percent for 
aphakia, post-operative traumatic cataract, intraocular lens 
implant and YAG capsulotomy, and chronic uveitis with 
glaucoma of the left eye from December 1, 2003 is denied.

The reduction from 40 percent to 30 percent for the service-
connected aphakia, post-operative traumatic cataract, 
intraocular lens implant and YAG capsulotomy, and chronic 
uveitis with glaucoma of the left eye, effective December 1, 
2003 was proper; the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


